Citation Nr: 1036877	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for disability(ies) of the left 
leg, knee, ankle, and/or foot.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1978 to December 
1983.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO denied service 
connection for disabilities of the left ankle, foot, and leg.  In 
May 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in December 2008.

To more accurately reflect the Veteran's contentions and what the 
RO has actually adjudicated in this case, the Board has 
rechacterized appeal as encompassing the matter set forth on the 
title page.

In December 2008, the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  A January 2009 letter 
informed him that his hearing was scheduled for February 2009.  
However, via a February 2009 telephone call, the Veteran's 
representative cancelled the hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran injured his left ankle in service, the 
competent evidence does not show any current disability of the 
left leg or ankle.

2.  Left knee and foot disabilities were first diagnosed many 
years after the Veteran's discharge from service, and the only 
medical opinion on the question of whether there exists a medical 
relationship between any such current disability and the 
Veteran's military service weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for disability(ies) of the 
left leg, knee, ankle, and/or foot are not met.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2007 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection for 
left leg, knee, ankle, and foot disabilities, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
September 2007 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the May 2007 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the reports of August 2007 and March 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claim for service connection is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).  

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the record presents no 
basis for a grant of service connection for any disability of the 
left leg, knee, ankle, and/or foot.

The Veteran's service treatment records show that the Veteran 
sustained an injury to his left ankle while playing basketball 
during service in April 1983.  The impression was a Grade 2 left 
ankle sprain, and Veteran was treated with a hard cast and 
required the use of crutches for several weeks.  Service 
treatment records are negative for any further complaints, 
findings, or diagnosis of any further left ankle problems, or any 
problems associated with the left leg, knee, and/or foot.

The Veteran was afforded a VA examination in August 2007.  While 
the Veteran complained of pain and tenderness to palpation just 
posterior to the medial malleolus, the examiner's evaluation of 
the left ankle revealed no distinct bony tenderness, full range 
of motion, no effusion, and no crepitus.  X-ray of the left ankle 
showed a plantar calcaneal spur with no other abnormalities.  The 
impression was subjective pain but a very stable joint and 
relatively normal ankle.  The examiner stated that the Veteran's 
ankle pain may be related to the past sprain if the Veteran had 
continued trauma to the ankle.  

The first documented record of treatment for any left lower 
extremity problem is not until February 2008, 24 years after 
service.  The February 2008 x-ray report indicated a clinical 
history of inflammatory polyarthritis.  X-rays of the feet 
reportedly showed bilateral hallux valgus and metatarsus varus 
and osteoarthritis left first MTP joint.  The impression of the 
knees was tibial and patellar osteophytes with 3rd degree genu 
varum right knee and loss of genu valgus left knee.  In a March 
2008 letter, the physician who ordered the x-rays stated that 
examination findings were consistent with degenerative joint 
disease involving multiple joints of the body.  The physician 
indicated that the Veteran's labs were within normal limits and 
x-rays showed osteoarthritis of the joints without any erosions.  
There was no evidence of underlying inflammatory arthritis.  The 
private physician did not offer an opinion as to the etiology of 
the above mentioned disabilities.

The Veteran underwent a second VA examination in March 2009.  At 
the examination, the Veteran reported pain in his left knee, 
ankle, and foot, as well as left foot redness, swelling, giving 
out, heat, lack of endurance, weakness, and stiffness.  The 
examiner's impression was left knee osteoarthritis, arthritis and 
halux valgus of the left foot at the metatarsal phalangeal (MTP) 
joint, and a normal left ankle.  The VA examiner opined that the 
Veteran's current left knee and foot disability was not likely 
related to service.  

First addressing the left ankle and/or left leg, the Board points 
out that there is no disability of the left ankle or left leg 
upon which to predicate a grant of service connection.  Congress 
has specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1131.  In this case, the Veteran 
clearly had a left knee injury in service; however, current left 
ankle disability is not shown.  While the Veteran has reported 
left ankle pain-and the August 2007 VA examiner attempted to 
render an opinion pertaining only to ankle pain-the Board 
emphasizes that pain alone, without evidence of underlying 
pathology, does not constitute a disability for compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

By contrast, the evidence of record clearly establishes that the 
Veteran has left knee osteoarthritis and arthritis and halux 
valgus of the left foot at MTP) joint.  However, the record 
simply fails to establish that either current disability is 
medically related to service.

Here, the post-service evidence reflects no documented indication 
of left knee or foot disability for 24 years after active 
military service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
The Board also points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the 
current knee and foot disabilities-that of the March 2009 VA 
examiner-is adverse to the claim.  The Board notes that the 
examiner rendered this opinion after thoroughly reviewing the 
claims file and medical records and examining the Veteran.  The 
examiner also considered the Veteran's assertion that he has 
current disability as a result of his in-service left ankle 
sprain.  The examiner provided a rationale for his opinion; 
stating that the Veteran was able to resume normal work 
activities with the Army following his left ankle sprain in April 
1983, the Veteran did not receive care for any left lower 
extremity disability for many years after service, and the 
Veteran performed physically demanding activities until fairly 
recently.  Furthermore, the examiner stated that there is no 
evidence that the Veteran's in-service left ankle injury either 
precipitated or aggravated an underlying condition and his in-
service left ankle sprain was not to a level of severity to 
result in the arthritis noted in the left knee and left foot.  
Rather, the examiner concluded that the Veteran's arthritis of 
the left knee and foot are the result of the normal aging 
process.  

The Board points out that the VA examiner's opinion constitutes 
the only competent opinion to address the etiology of the 
Veteran's current knee and foot disabilities, and that neither 
the Veteran nor his representative have presented or identified 
any contrary, competent evidence or opinion.  

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, to whatever extent these assertions are 
offered in an attempt to establish current left ankle or leg 
disabilities, or that there exists a medical nexus between 
current knee or foot disability, such attempt must fail.  Matters 
of diagnosis and etiology are matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for disability(ies) of the left leg, knee, 
ankle, and/or foot is denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for disability(ies) of the left leg, knee, 
ankle, and/or foot is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


